Page 1 of 6

  
  

     
 

18-Cl-00834-PAE Document 388-9 Filed 12/11/19

 

 

 

 
 

  

 

Sy eT

 

aan

 

 

Document 388-9 Filed 12/11/19 Page 2 of 6

 

 

 

 

 

 

 

 
   

 

LOmbenait of the ser sec p hpi) joke ae
if of the 58 Assembly District J commend ou for your time and devotion fo inspire our

<= commutiy through your chaviiakic oa. :
Sr eee aes igh your charitable efforts, in particular with Autisn Speaks. Thank you for being a

role model and for Sharing your passion to help athers

 

Presented on November 2 7, 2018
Bell Gardens. California

  

  

 

 

 
 
Case 1:18-cr-00834-PAE Document 388-9 Filed 12/11/19 Page 4 of 6

 

Scanned with CamScanner
 

Case 1:18-cr-00834-PAE Document 388-9 Filed 12/11/19 Page 5 of 6

 

 

SScbameaicsnits

     

<_ a -
te NSS
* Srecsies ee

HONORING
DANIEL HERNANDEZ
EXEMPLARY SERVICE

WHEREAS, A GREAT STATE IS ONLY AS GREAT AS THOSE INDIVIDUALS THAT
PERFORM EXEMPLARY SERVICE ON BEHALF OF THEIR COMMUNITY, WHETHER
THROUGH UNIQUE ACHIEVEMENT IN PROFESSIONAL OR OTHER ENDEAVORS, OR
SIMPLY THROUGH A LIFETIME OF GOOD CITIZENSHIP; AND

WHEREAS, IT Is THE SENSE OF THIS LEGISLATIVE BODY THAT WHEN INDIVIDUALS
OF SUCH NOBLE AIMS AND ACCOMPLISHMENTS ARE BROUGHT TO OUR ATTENTION IT
IS APPROPRIATE TO PUBLICLY PROCLAIM AND COMMEND THOSE INDIVIDUALS FOR
THE EDIFICATION AND EMULATION OF OTHERS; NOW, THEREFORE, BE IT

RESOLVED, THAT I, STATE SENATOR JESSE HAMILTON, COMMEND DANIEL
HERNANDEZ FoR EXEMPLARY SERVICE TO THE COMMUNITY AND STATE; AND
BE IT FURTHER

RESOLVED, THAT A COPY OF THIS PROCLAMATION BE TRANSMITTED TO DANIEL
HERNANDEZ

DATED: OCTOBER 18, 2018
IN WITNESS WHEREOF, I HAVE HEREUNTO
SET MY HAND AND SIGNATURE

you = het

JESSE HAMILTON
NEw YORK STATE SENATE
20™ DisTRICT

 

 

Scanned with CamScanner

 

JS
Casedieacn00824.PAE Document 388.9 Filed 12/1119 Page Goats

 

 

 

 

 

ap -
Saag
Teas

rs

 

NEW YORK STATE SENATE

 

 

 

SENATOR JESSE HAMILTON
20™ SENATE DISTRICT

 

Scanned with CamScanner

 
